DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-13 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 04/25/2022 are acknowledged.  Claims under consideration in the instant office action are claims 1-13.
 Applicants' arguments, filed 03/10/2010, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the control of pests using Compounds 1-7, does not reasonably provide enablement for the control of pests using any compound of formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations" (Wands, 8 USPQ2d 1404). Among these factors are: (i) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 


While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of controlling a pest by applying a compound of formula (I).  The breadth of the claims thus covers that any compound of the broad genus of formula (I) can control or treat any pest or parasite.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The state of the art as shown by Danziger et al that many aspects and modalities are involved in the pharmaceutical art, which as a result makes that art highly unpredictable. Pharmacological activity in general is a very unpredictable area. Note that in cases, involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved". Se In re Fisher, 427 F.2d 833,166 USPQ 18, 24 (CCPA 1970).
The article while directed to automated drug design, specifically addresses the issue of steric hindrance which essentially means that the shape, design, including the kinds and amount of substituents greatly affect the ability and efficacy of a drug to bind to the desired receptor and function appropriately.
In the instant case, examples 1-7 contain R1 with a small genus of substituents.  That specific configuration would have to be receptor specific since the substituent groups allow for a smaller compound.  If the substituents for R1 as broadly claimed, were substituted heteroaryl groups, it would drastically change the compound.  This would make the overall compound bulkier, greater than the disclosed alkyl, akenyl, alkynyl, cycloalkyl, alkylcarbonyl, and alkoxycarbonyl groups, and would not fit and interface with their pesticidal and parasiticidal ability, which makes it unlikely that all the species in the genus are effective.
 	(5) The relative skill of those in the art:
Those of relative skill in the art are those with a level of skill of the authors of the references cites to support the examiner’s position (those with advanced degrees and the requisite experience in pesticides).
(6) The amount of direction or guidance presented and (7) the presence of absence of working examples:
The specification provides working examples only for the control of pets using Compounds 1-7.  Thus, the specification has not provided working examples for other compounds of formula (I) against the control of pests.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by Danziger above, the high unpredictability in the art as evidenced therein, and the lack of adequate guidance provided by the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Response to Arguments
	Applicant argues that the claimed invention is enabled in scope since compounds with more than hydrogen at R1 have been tested and were found to have pesticidal activity.  The Examiner respectfully disagrees since although Applicant is properly enabled for R1 wherein R1 is alkyl, akenyl, alkynyl, cycloalkyl, alkylcarbonyl, and alkoxycarbonyl as demonstrated by Compounds 5-10 (pp. 6-7 Applicant’s Response, 04/25/2022), Applicant has not demonstrated pesticidal activity for other compounds within the full genus for R1, for example wherein R1 is heteroaryl-alkyl.

Allowable Subject Matter
Claims 1-7 and 10-11 appear free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter: claims 1-7 and 10 recite compounds of formula (I), which are not obvious or anticipatory over the prior art.

Conclusion
Claims 1-7 and 10-11 are allowed.
Claims 8-9 and 12-13 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628   
                                                                                                                                                                                                     /SAVITHA M RAO/Primary Examiner, Art Unit 1629